Citation Nr: 0915297	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-12 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to January 13, 2004 
for a grant of service connection for posttraumatic stress 
disorder (PTSD).

(The Veteran's claim that there was clear and unmistakable 
error (CUE) in an April 4, 1986, Board decision which denied 
a claim for service connection for PTSD is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  Among his awards and decorations, he was 
awarded the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned an effective date of 
January 13, 2004, for a grant of service connection for PTSD.

The Veteran requested a hearing before the Board.  That 
hearing was conducted by the undersigned in January 2008.  


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by the 
Board in April 1986.  

2.  On January 13, 2004, the RO received a request to reopen 
a claim for service connection for PTSD.  

3.  There is no statement or communication from the veteran 
that may be reasonably construed as raising a request to 
reopen the claim for service connection for PTSD prior to 
January 13, 2004, even though the Veteran indicated he signed 
the claim in September 2003.  




CONCLUSION OF LAW

No criterion for an effective date prior to January 13, 2004, 
for a grant of service connection for PTSD has been met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.158, 3.159, 3.400(b)(2)(i), 3.400(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to the grant of 
service connection for PTSD prior to January 2004, because he 
suffered from PTSD for many years, beginning as early as 
1984, when he first sought service connection for that 
disorder.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

A.  Duty to provide notice 

Here, the veteran is challenging the initial effective date 
assigned following the reopening of a previously-denied claim 
and the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial effective 
date has been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted is deemed 
legally sufficient, VA's duty to notify in this case has been 
satisfied.



B.  Duty to assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Since 
the effective date of a grant of service connection depends 
on the date of VA's receipt of the claim, and the claim is of 
record, the documents of record are dispositive of the issue.  

No further evidence as to when the claim at issue was filed 
may be developed, unless the claimant alleges that the record 
is incomplete.  The Veteran in this case did not so allege, 
and no further development of the evidence is relevant.  In 
the absence of such evidence, there is no reasonable 
possibility that any further assistance to the veteran would 
aid him to obtain an effective date prior to 2004 for the 
grant of service connection for PTSD.  VA has no further duty 
to assist him to develop the claim.  
 
The duties to assist and notify the veteran have been met, 
and appellate review may proceed.  

Law and Regulations Governing Assignment of Effective Dates 
of Awards

By statute, the effective date of an award of disability 
compensation based on an original claim for direct service 
connection or a claim reopened after final disallowance shall 
be the date following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

The Veteran's claim for service connection for PTSD was 
denied in April 1986, and that decision became final.  There 
are essentially only two avenues provided by the statutes 
governing veterans' benefits that the Veteran may use to 
attack the finality of the 1986 decision.  The veteran may 
attack the finality of that decision either by a request for 
revision of the decisions based on clear and unmistakable 
error, or by a claim to reopen based upon new and material 
evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. 
Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a).  The 
Veteran's motion for revision of the April 4, 1986 Board 
decision is, as noted on the title page of this decision, 
addressed in a separate decision.  

The Veteran contends, alternatively, that the request to 
reopen the claim should be considered as filed prior to 
January 2004 because the medical evidence establishes that 
the Veteran had PTSD prior to that date.  However, the 
governing statute does not authorize the Board to reopen a 
previously-denied claim earlier than the request to reopen is 
received.  The Veteran's contention that he has submitted new 
and material evidence to reopen the claim since the April 
1986 decision does not result in an effective date prior to 
January 13, 2004, since the request to reopen the claim was 
not received prior to January 13, 2004.  Private clinical 
evidence, in the absence of submission of the evidence with a 
claim for benefits, does not constitute a formal or informal 
claim for service connection.  38 C.F.R. §§ 3.151, 3.157; see 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  Although the 
Veteran has submitted medical evidence (showing a diagnosis 
of PTSD) dated prior to January 2004, that evidence does not 
result in an effective date for benefits prior to the receipt 
of claim.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  

On January 13, 2004, VA received a request from the Veteran 
to reopen the claim for service connection for PTSD.  There 
is no statement or communication from the veteran that may be 
reasonably construed as raising a request to reopen the claim 
for service connection for PTSD prior to January 13, 2004, 
even though the Veteran indicated he signed the claim in 
September 2003.  The statute clearly indicates that the 
effective date of a grant of benefits is based on the date of 
receipt of the claim.  The Board has no authority to grant 
benefits based on the date the Veteran affixed to the form, 
as the statute specifies that the date of claim is based on 
receipt.  

If the Veteran submitted a communication that could be 
construed as an informal request to reopen the claim for 
service connection for PTSD prior to January 2004, an 
effective date prior to January 2004 for the grant of service 
connection could be granted.  38 U.S.C.A. § 5110.  However, 
the record is entirely devoid of any communication dated 
after the Board's 1986 decision but prior to the 
communication received on January 13, 2004.  There is no 
evidence or allegation that any document was sent to VA or 
received by VA during that period.  There is no communication 
that may be construed as a formal or informal claim to reopen 
the claim for service connection for PTSD prior to January 
13, 2004.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The Board has no authority to grant an effective date prior 
to January 13, 2004 for an award of service connection for 
PTSD.  The claim for an earlier effective date for service 
connection PTSD must be denied.  



ORDER

The appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


